DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the communication filed on 17 May 2022.
Claims 1, 10, 14, 18 and 20 have been amended.
Claim 21 has been added.
Claims 1-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 
Previous Claim Rejections - 35 USC § 101
The amendments to the claims include limitations that overcome the 35 USC 101 rejections. The claims include in the additional elements, "synthesize a communication initiation message to be sent from the one or more service providers to the at least one customer, the communication initiation message being synthesized based on the metadata and one or more of the following: a message template provided by the one or more service providers, a message template provided by the operator, and a rule, an algorithm, or a model provided by the operator or by the one or more service providers; and send the communication initiation message from a communication end point associated with the one or more service providers and on behalf of the one or more service providers to a user device associated with the customer, thereby initiating a two-way communication via messaging between the customer and the one or more service providers at a request of the operator." The additional elements include technical details on how the communication initiation message is generated. The additional elements when considered as a combination integrates the abstract idea of managing interactions between a customer and a service provider into a practical application.

Claim Rejections - 35 USC § 102
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sehrawat et al (US 2018/0012232 A1).
Claims 1, 14 and 20: Sehrawat discloses a method, a system for managing communications between customers and service providers within a service delivery network (SDN) (see Fig. 1A), and a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor (see [0194]: present invention may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines) comprising: a processor configured to: 
receive, from a computing device of an operator associated with the SDN, an event indicating that a request for a service has been received, by the operator, from a customer and assigned, by the operator, to one or more service providers associated with the SDN (see Fig. 8B, [0029] At step 210, information about a customer request is received at a computer of third-party company 110. The information about the customer request may include any relevant information, such as text of a message from the customer, information about a customer (e.g., an IP address, a customer ID, or authentication credentials), or information about the company from which the customer is seeking customer support (e.g., a company ID). [0022] In FIG. 1A, third-party company 110 has connected customer A 120 with CSR A 140, has connected customer B 121 with CSR B 141, and has connected customer C 122 with CSR C 142. Each CSR may have any appropriate relationship with the company on behalf of which it is providing customer support. For example, a CSR may be an employee or contractor of a company and providing customer support to only customers of that company, or a CSR may be providing services to multiple companies and providing support to customers of the multiple companies at the same time);
 receive, from the computing device of the operator, metadata associated with at least one of the customer, the operator, the one or more service providers, the request, and the service (see [0031]: At step 220, semantic processing of the customer request is performed by third-party company 110 to determine a meaning of the customer request. [0037]: whether a CSR (examiner equates to service provider) is needed may depend on the result of the semantic processing (e.g., the selected intent) and any of the information described above (e.g., information about the customer or company)); 
synthesize a communication initiation message to be sent from the one or more service providers to the at least one customer, the communication initiation message being synthesized based on the metadata and one or more of the following: a message template provided by the one or more service providers, a message template provided by the operator, and a rule, an algorithm, or a model provided by the operator or by the one or more service providers (see [0041] At step 275, servers of third-party company 110 cause information about the customer request to be transmitted to the selected CSR. The information may be sent directly to the CSR or may be sent to the company to send to the CSR. The information sent to the CSR may include any of the information described above, such as text of the customer's message or information about the customer. [0042] At step 280, servers of third-party company 110 receive a response from the CSR. The response may be received directly from the CSR or may be received via the company. The response may include one or more of sending a message to the customer or taking an action on behalf of the customer. [0102] One or more messages transmitted between the customer and the CSR may also be used to select a template. In some implementations, one or more messages may be processed by semantic response component 455 to determine an intent of the message from a set of possible intents, such as using any of the techniques described above. For example, where the customer writes “Please help, my Internet isn't working,” semantic response component may determine that this message corresponds to Internet-connection-help intent, and this intent may be used to select a template. [0169] The suggested action 831 may be presented as a result of third-party company sending update data to the CSR device after processing messages received from Cathy. Third-party company may process the messages received from Cathy, determine that the intent of the messages relates to a movie she recently purchased, select a template using the selected intent, render the selected template to generate update data that indicates how to present suggested action 831, and transmit the update data to the CSR device. Upon receiving the update data, CSR device may process the update data to present suggested action 831 as indicated in FIG. 8B); 
and  send the communication initiation message from a communication end point associated with the one or more service providers and on behalf of the one or more service providers to a user device associated with the customer, thereby initiating a two-way communication via messaging between the customer and the one or more service providers at a request of the operator; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor (see Fig. 8B, [0041] At step 275, servers of third-party company 110 cause information about the customer request to be transmitted to the selected CSR.).

Claims 2 and 15: Sehrawat discloses wherein the processor is further configured to manage the two-way communication between the customer and the one or more service providers while the request for the service is pending (see [0052]:  A CSR may be assisting multiple customers simultaneously. For example, a CSR may respond to a first customer and while waiting to hear back from the first customer, the CSR may respond to a second customer. A user interface (UI) may be presented to a CSR to make it easier for the CSR to respond to customers and to respond to multiple customers simultaneously).  

Claims 3: Sehrawat discloses wherein the operator associated with the SDN includes a brand enterprise, the one or more service providers being part of a network of third parties providing services on behalf of the brand enterprise (see Fig. 3A: Acme Services Inc, [0021]: Third-party company 110 may assist a company in providing customer support in a variety of ways. In some implementations, third-party company 110 may automatically respond to a request of a customer by using semantic processing of text of a customer request. In some implementations, third-party company 110 may assist in connecting a customer with a customer service representative (CSR) working on behalf of the company. For example, third-party company 110 may select a CSR, may provide a user interface to a customer to make it easier for a customer to request support, and may provide a user interface to a CSR to assist the CSR in responding to a request of a customer.).  

Claims 4: Sehrawat discloses wherein the metadata includes at least one of the following: a name of the customer, a Short Message Service (SMS) and Multimedia Messaging Service (MMS) enabled phone number of the customer, and wherein the two-way communication includes an SMS/MMS channel of communications (see [0029, [0092]: customer name).

Claim 6: Sehrawat discloses wherein the two-way communication is established using a plugin Application Programming Interface (API), the plugin API being configured to automatically construe messages associated with the two-way communication (see [0025]: In some implementations, third-party company 110 may provide an API (e.g., a REST API) via its servers to allow the company to use the customer support services. [0136]).

Claims 7 and 16: Sehrawat discloses wherein the plugin API is integrated with a Customer Relationship Management (CRM) system or a dispatch system of the operator associated with the SDN (see [0025). 

Claims 8 and 17: Sehrawat discloses wherein the initiating of the two-way communication includes providing, via a web application or a mobile application, a user interface to at least one of the one or more service providers and a representative of the operator (see Fig, 8B).

Claim 9: Sehrawat discloses wherein the management of the two-way communication is at least partially performed by the representative of the operator using the user interface (see [0040-0041]: third-party company facilitates the communications between the CSR and the customer).  

Claims 10 and 18: Sehrawat discloses wherein the communication initiation message is provided via a default messaging application running on the user device (See [0030]: The customer device may be any appropriate device, such as a smart phone, tablet, wearable device, or Internet of things device. The customer may submit the request using any appropriate technique, such as typing or speaking a request to an app running on customer device (e.g., an app of the company or a third-party app created for processing customer requests), typing or speaking a request on a web page, sending a text message, or sending an email. As used herein, a text message includes any message sent as text including but not limited to a message sent using SMS (short message service) or a special-purpose application (e.g., Facebook messenger, Apple iMessage, Google Hangouts, or WhatsApp).).

Claim 11: Sehrawat discloses wherein the management of the two-way communications further includes: receiving one or more messages from the customer, the one or more messages being provided by the customer using the default messaging application (see [0030] The customer device may be any appropriate device, such as a smart phone, tablet, wearable device, or Internet of things device. The customer may submit the request using any appropriate technique, such as typing or speaking a request to an app running on customer device (e.g., an app of the company or a third-party app created for processing customer requests), typing or speaking a request on a web page, sending a text message, or sending an email. As used herein, a text message includes any message sent as text including but not limited to a message sent using SMS (short message service) or a special-purpose application (e.g., Facebook messenger, Apple iMessage, Google Hangouts, or WhatsApp).).

 Claims 12 and 19: Sehrawat discloses wherein the management of the two-way communications includes: receiving one or more further messages from the one or more service providers, the one or more further messages being provided by the one or more service providers using the user interface (see Fig 8B).  

Claim 13: Sehrawat discloses wherein the processor is further configured to: receive, from the one or more service providers, a notification that provisioning of the service in response to the request has been competed (see [0179]: FIG. 8J illustrates a possible subsequent UI for the CSR after the CSR has sent a message using the suggested completion. The completed message has been sent to the customer as can be seen in conversation portion 820 of FIG. 8J); and in response to the receipt of the notification, close the two-way communication (see Fig. 8K, [0180]).

Claim 21: Sehrawat discloses wherein the processor is further configured to: receive, from the computing device of the operator associated with the SDN, a further event indicating an action taken by the operator (see [0128]: At step 518, third-party company 110 selects an intent of the message received from the customer. Any appropriate techniques may be used for selecting an intent of the message.); in response to receiving the further event, synthesize an intermediate communication message to be sent from the one or more service providers to the at least one customer, the intermediate communication message being synthesized based on the metadata and one or more of the following: the message template provided by the one or more service providers, the message template provided by the operator, and the rule, the algorithm, or the model provided by the operator or by the one or more service providers; send the intermediate communication message from the communication end point associated with the one or more service providers and on behalf of the one or more service providers to the user device associated with the customer (see [0136] At step 525, event data relating to the input of the first CSR is transmitted to third-party company 110. The event data may include any relevant data that may be used to process the input of the CSR and perform an action corresponding to the input. For example, the event data may include text of a response to be sent to the first customer. [0165] FIG. 8A illustrates an example user interface that may be used by a CSR to communicate with one or more customers. The UI of FIG. 8A includes different portions that contain different types of information. For example, FIG. 8A includes a customer list portion 810 that includes a list of customers who the CSR is currently communicating with. Each customer may have been added to the customer list portion 810 by receiving and processing update data. In this example, the CSR is communicating with five different customers, and the customer named Cathy Washington is a selected or active customer. Because Cathy Washington is the selected or active customer, other portions of the UI may show other information relevant to Cathy Washington, such as sequence of messages between Cathy Washington and the CSR. [0166] FIG. 8A also includes a conversation portion 820 that shows messages between the customer and the CSR. In the example of FIG. 8A, a first message to the customer reads “How can we help you?” This message may be automatically generated for each new customer support session or may be typed by the CSR.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sehrawat in view of Puura (US 20120289191 A1).
Claim 5: Sehrawat discloses the claimed invention as applied to claim 4 above. Timmins discloses wherein the processor is configured to: require the operator to confirm that the customer has provided an opt-in to allow the operator to communicate via the SMS/MMS channel of communication (see [0084]: customer establishes preferred contact method, hence opt-in to be contacted by contact method). Timmins and Hunt do not expressly disclose prompt the operator to extend the opt-in to the service provider solely to address the request for the service but Puura teaches prompt the operator to extend the opt-in to the service provider solely to address the request for the service (see [0041], [0082], [0084], [0097]: prompting additional user actions from the merchant platform (operator) to facilitate unblocking premium services and to complete a double opt-in process for a third party to send a notification to a user equipment via a premium SMS, or PSMS, message, and unblocking only the PSMS message for the response (i.e. solely to address the request)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the system and method of Sehrawat prompting the operator to extend the opt-in to the service provider solely to address the request for the service as taught by Puura with the motivation of increasing successful transactions (Puura, [0041]).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tuchman et al (US 20140119531 A1) which describes [0031]: The set of business rules (also referred to as dialog canvas rules) may be configured on a per client, per product, and/or per project of a product of a client basis. The business rules for different projects and/or products of a client may be identical or different. These business rules can support (as an example but no limited to): identification of the number of questions that can be asked by a user before offering a live support channel, the number of answered or unanswered questions asked by a user before offering a live support channel, If it is determined that a live support session is needed based on the associated business rules, the dialog canvas is to transmit an invitation to the customer's mobile device to invite the customer to initiate a live support session (either chat or voice enabled session). In response to the customer's acceptance of the invitation, a live support session is established between a support agent and the customer. [0032]: A customer can use its mobile device's browser application to browse self-support knowledgebase (KB) of the service center and initiate a live support with a support agent of the service center, via voice, chat, video, Twitter.RTM./Facebook.RTM., SMS and/or email communications channels, where the support agent can provide a live support to the customer. [0094] In one embodiment, integrated service API 1104A may be utilized by certain integrated service providers such as payment services 1206, dispatch services, location services, tracking and delivering services, short messaging services (SMS), social networking and blogging services (e.g., Twitter.TM.), and customer relationship management (CRM) services
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                                                                             

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629